DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Office Action mailed October 22, 2021 is withdrawn.  The following new grounds of rejection are applied:


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-4 are not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-4 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	Claims 1-4 are directed to: 

    PNG
    media_image1.png
    133
    618
    media_image1.png
    Greyscale

 
Ω .The only required components of the lyophilized product of at least claim 1 are Rhizobium bacteria and 5-10% of moisture (water/residual moisture/residual water). Nothing else is claimed and therefore none of the carriers which Applicants used during the lyophilization processes can be properly read into the claims because to do so would lead to impermissibly limiting at least claim 1 to limitations which are not expressly or inherently recited.
Thus, at least claim 1 is directed to a lyophilized preparation comprising Rhizobium bacteria and 5-10% of residual moisture.  Note that after lyophilization Rhizobium bacteria will be ‘lyophilized’ and will contain some amount of water.  The lyophilized Rhizobium as-claimed is directed to lyophilized Rhizobium at any stage/time after lyophilization and is not required to be stored in any particular manner.  Therefore, the lyophilized preparation as-claimed may be directed to Rhizobium (alone) lyophilized, whereby some number of Rhizobium are viable.
What is important here is what Applicants are claiming, they are attempting to patent a freeze-dried Rhizobium bacterium having 5-10% of moisture.  After lyophilization even if a carrier were used during the lyophilization process, within the resulting powder will be viable Rhizobium bacteria. Rhizobium bacteria inherently contain water and during the lyophilization process, a substantial amount of water will be sublimated from the bacteria.  Therefore, at least claim 1 broad enough to read on a viable, dried Rhizobium bacteria having a 5-10% moisture content since the act of lyophilization results in the removal of water.  The bacteria which survive this process are structureally and functionally the same as the bacteria prior to lyophilization, save for the consideration that the bacteria contain a residual amount of water.  As noted in Step 2B below, Rhizobium is a known inoculant for aiding plants in fixing nitrogen and known to be lyophilized to store and/or for packaging for sale as an inoculant for plants.  The lyophilized state is meant to create a dormant bacteria and upon rehydration, the bacteria carry out their natural functions; therefore, Rhizobium bacteria are lyophilized in order for example, to store the Rhizobium in a dormant state for later use.  The Rhizobium after lyophilization are the same viable (at least some remain viable) Rhizobium present prior to Lyophilization save for the fact that the Rhizobium are in a dry state, having some amount of water removed.
 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
 
Answer to Step 1A:  Yes, claim 1 is directed toward a product of manufacture.
 
Step 2: Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions)?
 
Step 2 comprises two, respective steps: Step 2A Prong 1 and Step 2A Prong 2.
Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon?
 
A claimed product is ‘directed to’ a natural phenomenon if the product of the claim is not ‘markedly different’ from its closest-occurring natural counterpart.
Thus, as a whole, at least claim 1 is broad enough to be directed to a composition comprising naturally-occurring, Rhizobium bacteria with 5-10% of residual water; e.g., claim 1 is broad enough to read on powdered Rhizobium which occurs after lyophilization, lyophilization (or ‘freeze-drying’) being a process to remove water; to create a dry Rhizobium product having some amount of viable Rhizobium. The claim is broad enough to read on a composition comprising only Rhizobium bacteria which contains 5-10% of residual moisture.
 
Court in Myriad*:
Nor are Myriad's claims saved by the fact that isolating DNA from the human genome severs chemical bonds and thereby creates a nonnaturally occurring molecule. Myriad's claims are simply not expressed in terms of chemical composition, nor do they rely in any way on the chemical changes that result from the isolation of a particular section of DNA. Instead, the claims understandably focus on the genetic information encoded in the BRCA1 and BRCA2 genes. …claim is concerned primarily with the information contained in the genetic sequence, not with the specific chemical composition of a particular molecule.(Id., emphasis added)
 
 
 Similar to the issue in Myriad, Applicants did not create Rhizobium bacterium and did not create water.  The act of lyophilizing bacteria such as Rhizobium does not endow the naturally-occurring bacterium with any new property that Rhizobium did not have in nature; on the contrary, viable, lyophilized Rhizobium is the same Rhizobium bacterium found in nature having the identical structure and function when compared to Rhizobium prior to lyophilization.  The removal of water from a Rhizobium bacteria does not markedly change the Rhizobium bacteria.
Further, like in Myriad, what is important is what Applicants are focused on in terms of the claim limitations.  The claim limitations do not include anything aside from lyophilized Rhizobium and 5-10% by weight of moisture which can be in the form of water (free and/or bound water).
Further, lyophilization may be carried out at a variety of temperatures and under different conditions for different spans of time.  Whatever the method used for lyophilization, the end-result in terms of bacterial product is a dried amount of bacteria; some bacteria will be viable and others will not be viable after lyophilization; as indicated above, lyophilization, which results in the removal of water will dry the bacteria but at least with respect to viable bacteria, lyophilization does not change any structural or functional aspect of the bacteria.
In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1335-1336 (Fed. Cir. 2014) (“Natural phenomena, including naturally occurring organisms, are not patentable.”).  Further, the Supreme Court precedent teaches that neither isolating natural products nor combining them together represents an act of invention that would transform these naturally occurring products into patent eligible subject matter unless their combination results in something "markedly different” which is not the case here (see below for analysis).  See Ass 'n for Molecular Pathology v. Myriad Genetics, Inc., 133 S.Ct. 2107, 2117 (2013).  See also Funk Bros. Seed Co. v. Kalolnoculant Co., 333 US 127, 132 (1948).
For example, in Funk Brothers, “bacteria produced by the laboratory methods of culture [were] placed in a powder … base and packaged for sale to and use by agriculturists in the inoculation of the seeds of leguminous plants.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 129 (1948).γ  Nevertheless, the Supreme Court concluded that such a mixture of bacteria was not patent eligible: “The qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of knowledge of all men. They are manifestations of laws of nature, free to all men and reserved exclusively to none.” Id. at 130. 
Thus, the Supreme Court did not find that routine production and extraction steps resulted in a product that was "markedly different" from the product of nature including the production of “powdered” samples.  That is, more is required than “well-understood, routine, conventional activity already engaged in by the scientific community” to transform patent ineligible subject matter into patent eligible subject matter. See Mayo, 132 S.Ct. at 1298, 1294. See also Rapid Litigation Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016)
 
This should be contrasted with cases like Chakrabarty where the Supreme Court found that, in contrast to the mixture of bacteria in Funk Brothers, “the patentee ha[d] produced a new bacterium with markedly different characteristics from any found in nature and one having the potential for significant utility.” Diamond v. Chakrabarty, 447 U.S. 303, 310 (1980).*    
Rhizobium is naturally occurring and water is naturally occurring so neither is eligible alone.  Since water is naturally present in Rhizobium, both water and Rhizobium exist together in nature.  Rhizobium in nature will exist in dry and moist forms, having various residual moistures as a consequence of the natural environments such as during drought.  Therefore, there is a strong presumption that the composition as-claimed is completely naturally-occurring; i.e., that the composition as-claimed is no different from a Rhizobium bacterium in nature in drought conditions whereby Rhizobium is viable and going through a drying process which would remove a substantial amount, if not all, water internal to the bacteria.  Rhizobium bacteria are natural products through all naturally-occurring drying stages and since lyophilization/freeze-drying results in a bacterium lacking water, it would not appear that there would be any difference between a viable, naturally-dried bacteria having 5-10% moisture and the claimed lyophilized bacteria having 5-10% of moisture.
Nevertheless, even if the claimed Rhizobium is not per se found in nature, whether the moisture content of the composition is internal or external to the Rhizobium bacteria it is not demonstrated that admixing Rhizobium and water in any amounts/ratios will change the structure, function or any other properties of the Rhizobium or the water in any marked way.  Since Rhizobium is found in nature with water on the root nodules of plants this is evidence that water does not change the structure or function of Rhizobium and that Rhizobium does not change the function of water    Therefore, a mixture of Rhizobium and water is directed to a product of nature exception.

 
Answer to Step 2A Prong 1:
 
‘Yes’ the claim recites a natural product (‘natural phenomenon’).
 
Step 2A, Prong 2:  Does the claim recite additional elements that integrate the natural product into a practical application?
 
‘Integration into a practical application” according to the most recent PEG guidance:
 

Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
 
There is no additional element in claim 1 aside from the naturally-occurring product and therefore the naturally-occurring product of claim 1 cannot demonstrate integration into a practical application.  Moreover, claim 1 is a product claim and not a method claim and does not recite any physical manifestation of any application whatsoever.  The act of lyophilization to remove water from Rhizobium merely decreases the amount of water internal and external Rhizobium bacteria. Thus:
 
      -There is no showing of an improvement,
      - The claim does not apply the product of nature to a particular treatment,
      - The claim does not effect a transformation or reduction to a different state or thing.
 
 
The claim is also not directed to a method for treating or even applying the claimed product.
Answer to Step 2A, Prong 2:
‘No’, the claim does not recite additional elements that integrate the JE into a practical application.
 
Answer to Step 2A:
 Yes, the claim is directed to a Judicial Exception.
 
Step 2B: Does the claim recite additional elements that amount to significantly more than the JE?
 
As discussed under Step 2A, prong 1, there are no additional elements claimed in addition to the JE within instant claim 1 which is directed dried/powdered Rhizobium and water.  Adjusting the water/moisture content of Rhizobium does not markedly change the characteristics of either component because each component continues to have the same properties in the mixture as it had alone. 
Further, lyophilization of bacteria was well-understood, routine and conventional in the field for packaging; lyophilization of Rhizobium specifically was well known because Rhizobium was known to be packaged and used/sold as an inoculant for nitrogen fixation.β
Therefore, the claim is recited at a high level of generality and mixing these two naturally-occurring ingredients together does not meaningfully limit the claim.  Accordingly, the claim as a whole does not amount to significantly more than each product of nature (water and Rhizobium) itself.
 
Eligibility Example 30Ŧ and the Funk Bros. decisionγ each support this finding (see analysis of claim 2 which recites particular amounts of water and texiol.
 
Accordingly, claims 1-4 are not patent-eligible for the reasons keenly explained above.  
FOOTNOTES:

*In Chakrabarty, scientists added four plasmids to a bacterium, which enabled it to break down various components of crude oil. 447 U.S., at 305, 100 S. Ct. 2204, 65 L. Ed. 2d 144 and n. 1. The Court held that this modified bacterium was patentable. It explained that the patent claim was “not to a hitherto unknown natural phenomenon, but to a nonnaturally occurring manufacture or composition of matter -- a product of human ingenuity ‘having a distinctive name, character [and] use.’” Id., at 309-310, 100 S. Ct. 2204, 65 L. Ed. 2d 144 (quoting Hartranft v. Wiegmann, 121 U. S. 609, 615, 7 S.Ct. 1240, 30 L. Ed. 1012 (1887)).  That is, the Chakrabarty bacterium possessed markedly different characteristics from any found in nature due to the additional plasmids and resultant capacity for degrading oil.  447 U. S., at 310, 100 S. Ct. 2204, 65 L. Ed. 2d 144.
γ The patent at issue in Funk Brothers was U.S. Patent No. 2,200,532.  See Funk Bros., 333 U.S. 127 at 128 (1948) (“This is a patent infringement suit brought by respondent.  The charge of infringement is limited to certain product claims [1] of Patent No. 2,200,532 … .”).  Further, footnote [1] indicates that the claims at issue from the ‘532 patent [and later held to be invalid] were claims 1, 3, 4, 5, 6, 7, 8, 13, and 14.  In addition, claims 7, 8, 13 and 14 were all clearly drawn to a powder.  See, for example, claim 7 (“A bacterial inoculant for leguminous plant comprising  a moist powder base … .”).  Further, these claimed powders were all held to be invalid (i.e., claiming a powder as set forth in claims 7, 8, 13 and 14 did not transform the patent ineligible mixture of bacteria into patent eligible subject matter).   
Subsequent Board decisions have applied this Funk Brothers precedent.  For instance, the Board stated, “Consistent with Supreme Court precedent, some processing … may not result in a "markedly different" product as evidenced by the laboratory culture, POWDER, and packaging of bacteria in Funk Bros. …  We see no principled reasoning that supports finding walnut or olive oil [processing as claimed in the Board decision] "markedly different" while finding the packaged and powdered bacteria of Funk Bros. … not "markedly different.”  See Appeal 2016-004154 (12/426,034), pages 10 and 11.  Thus, it’s clear that the Board is also interpreting the “packaged and powdered bacteria” of Funk Bros. as patent ineligible.  The Board explained in reaching this conclusion that the “Supreme Court did not find [in cases like Funk Bros.] routine production and extraction steps resulted in a product that was "markedly different" from the product of nature.”  Id. at page 9.  Such is the case here as well.  Thus, any physiochemical/biological changes that would result in the instant application would have also resulted in Funk Brothers.  Further, the Supreme Court made clear (by holding claims 7, 8, 13 and 14 invalid) that such changes (i.e., transforming bacterial samples into a powdered form) does not result in a “markedly different” change.
 
Ω  See, for example (emphasis added):
a) Yousef et al. (US20120141423 A1):
 [0166] Separation and purification by HPLC of the OSY-DF peptide. The HPLC system consisted of a pump (model SP8800; Thermo Separation Products, Fremont, Calif.), UV-Vis monitor (model 1706; Bio-Rad Laboratories, Milford, Mass.), and an integrator (HP 3396 series III; Hewlett-Packard). Separation was achieved using an ether-linked phenyl-based reversed-phase, 250- by 2.0-mm column with 4-.mu.m particle size (Phenomenex Synergi; Phenomenex, Torrance, Calif.). The mobile phase consisted of (i) methanol and (ii) HPLC-grade water containing 0.1% trifluoroacetic acid (TFA). A 30-.mu.l aliquot of CE was loaded and separated on the column by a linear biphasic gradient of 20 to 40% methanol over 10 min (2% methanol/min), 40 to 60% over 5 min (4% methanol/min), and 60 to 70% over 10 min (1% Collected fractions from multiple HPLC runs were lyophilized again, and the resulting powder was checked for efficacy against gram-positive bacteria. The antimicrobial agent in this powder will be referred to as the OSY-DF peptide.
 
b) Ushijima et al. US 6099833:
(101) On the other hand, another known liquid medium was applied to a flask and was sterilized in the same manner. Thereafter, the culture solution A was added to the liquid medium and then was incubated at about 37.degree. C. for about 24 hours to prepare culture solution B. On the other hand, the culture solution B was added into a culture tank in which known liquid medium was applied and sterilized, and then was incubated at about 37.degree. C. for about 24 hours to prepare culture solution C. Then, the culture solution C was centrifuged for about 2 hours at 12,000 rpm to collect the deposits. Then, the deposits and lactose were added to tap water, and the resultant was freeze-dry lyophilized to prepare bacteria powder of butyric-acid bacteria. Then, the bacteria powder of butyric-acid bacteria and dried potato starch were mixed and sifted through a 60 mesh sieve, to prepare butyric-acid bacteria containing pharmaceuticals.
 
c) Scheinberg US 4017037:
(19) While it is preferable that the enzyme be concentrated for use either in the conversion of CO or in the detection of CO, a composition containing the intact or disrupted blood cells, bacteria or plant may be used as such, but preferably in combination with a carrier. Thus, the whole bacteria may be lyophilized and the resulting dry powder utilized by itself as a filter medium. When the lyophilized bacteria are used as a filter medium, the filter may be preceded in the filter train by water, or a suitable solvent, to provide the necessary water vapor to allow the enzyme to react with carbon monoxide. Alternatively, the stream of gas or smoke may be supplied with water vapor sufficient for the purpose.
 
 
β  Lyophilization of Rhizobium was routine, ordinary practice in the art.  Rhizobium is a well-known inoculant used for inducing nitrogen fixation in plants (also see cited references in the proposed 103 rejection section of this MRF review):
Scott et al. US 3,168,796
(23) Appleman and 0. H. Sears, in Soil Science Society Proceedings of 1944, pp. 98-100, reported on their laboratory efforts using pellets of lyophiled Rhizobium mixcd with unspecified amounts of aluminum hydroxide, talc, or calcium carbonate and then applied in an unspecified quantity to seeds. But their laboratory efforts lcft much to be desired, and have remained nothing more than a laboratory curiosity, 
Stewart US 5129180
(30) Yet another object of the invention is to provide coated organisms in the form of coated, nematodes, bacteria, embryos, eggs, sprouts, buds, rhizobium and the like in a natural or lyophilized state.
c) Abraao et al. WO 94/06732
In order to overcome the above-listed disadvantages related with the industrialization and application of inoculants manufactured from peat, researchers have developed other promissing techniques for manufacturing the inoculant, among which liophilization. using as support a vegetal or mineral oil, peat, organic waste from crops, vegetal or mineral coal and clays (talcum, bentonite, vermiculits). All the above re f erre d supports:, however, suffer from problems related to the application en the product or the survival of the Rhizobium. The following works corroborate the aboveaffirmative: Kremer & Petersen (1983), in the united States, noticed that the Rhizobium spp under a lyophilized form and using an oil or a vegetable coal as support still would have, after 125 days stored at a temperature o f 35 ºC a survival rate well above the one presented by the Rhizobium spp supported on grounded peat. In another work, Kremer at al ( 1982 ) also noticed similar results in an inoculant supported by an oil stored both at 35 ºC and 65 ºC.
Additionally, a lyophilized inoculant supported by an oil is now being manufactured in Brazil, but with some problems with respect to the stability of the suspension and of the survival of the Rhizob.Math.um spp. This is confirmed by Scholles et al (1990), which have analyzed several commercially available Brazilian products comprising lyophilized Rhizobium spp supported in oil, only to notice that from 6 samples none presented the minimum concentration required by brazilian, law.
 
With this Purpose in mind, the present inventors" started iron a Rhizobium spp culture , leavened for 72 hours, centrifugated and lyophilized Thereafter, the lyophile was formulated as at wettable powder wherein the peat inoculant bath was replaced by a lyophile and the peat replaced by inert supports, rich in polysaecharides, associated to a celular protector, which imparts to the new formulation the following characteristics: (1) it easily adhres, to the seeds, because it has adhesives in the formulation; (1) it is economic arid easy to use because it provides, after it has been jellied in water, a direct mixing with the seeds in the planting box: (3) it can be formulated with inert supports which do not cause; any harm to the sowing machines because they do not have art/ abrading substances in their composition; (4) it has a storage useful life of up to 25 months, therefore well superior to the 6 months useful life of the inoculants supported by peat or peat; (5) it maintained its agronomical efficiency after it had been manufactured and also maintened its concentration of RHizobium spp in a level higher than the provided by the Brazilian law, for a period of up to 25 months, which is the greatest ad vantage provided by the inoculant according to the present invention.
 
Ŧ  Example 30: Dietary Sweetener: 2016 101 Eligibility Examples


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The specification lacks complete deposit information for the deposit of strains FERM BP-11426, FERM BP-11427 and FERM BP-11428, it is not clear that strains possessing the identical properties of strains FERM BP-11426, FERM BP-11427 and FERM BP-11428 are known and publicly available or can be reproducibly isolated from nature without undue experimentation.
	Exact replication of a strain is an unpredictable event. Although applicant has provided a written description of a method for selecting the claimed cell, this method will not necessarily reproduce strains which are chemically and structurally identical 
	Because one skilled in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the strains FERM BP-11426, FERM BP-11427 and FERM BP-11428, a suitable deposit for patent purposes, evidence of public availability of the strains FERM BP-11426, FERM BP-11427 and FERM BP-11428 or evidence of the reproducibility without undue experimentation is required.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required. As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.

(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
(d) the deposits will be replaced if they should become nonviable or non-replicable.

	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
1) The name and address of the depository;
2) The name and address of the depositor;
3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;

6) The procedures used to obtain a sample if the test is not done by the depository; and 
7) A statement that the deposit is capable of reproduction.

	As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alan in view of Vehring et al.
	The claims are drawn to:
 
    PNG
    media_image1.png
    133
    618
    media_image1.png
    Greyscale

 Claim 1 is directed toward a lyophilized Rhizobium bacteria having from 5-10% mass moisture.  ‘Mass moisture’ is equivalent to ‘moisture content’ or ‘residual moisture’  or ‘residual water’ of the overall lyophilized composition.  Claim 1 requires nothing more than lyophilized Rhizobium bacterium, whereby at least two Rhizobium bacterial cells are viable and wherein the composition contains 5-10% of residual moisture.
 Further, the product of claim 1 is lyophilized and therefore the product is a lyophilized product; lyophilized via any means, to produce the composition.  The lyophilized product merely means that the product is lyophilized and that the lyophilization occurred at some point in the past, whether the lyophilization was carried out seconds ago or years ago, so long as the lyophilized product contains some viable Rhizobium bacterial cells and between 5-10% moisture. 
 (1)  Alan (EP 0203708 A1) in view of Vehring et al. (2008143782 A1)
Alan teaches that Rhizobium bacterial species are known to reside symbiotically with leguminous plants such as peas, alfalfa and clover and carry out nitrogen fixation to aid these plants in protein synthesis (p. 1). Alan recognizes that Rhizobium bacterium has utility in enhancing seeds of leguminous plants after nitrogen depletion of crops for example (p. 2).  Alan thus proposes means for preparing dried Rhizobium bacteria to be able to be stored for long periods of time (pp. 4-13).
 It is recognized that Alan indicates that freeze-drying Rhizobium ‘does not always remain stable for long storage periods’ Alan also teaches that freeze-drying Rhizobium ‘usually gives a high initial recovery.’  These teachings of Alan are not a ‘teaching away’ pertaining to lyophilization or freeze-drying.
 Alan does not teach a lyophilized Rhizobium product containing 5-10% moisture.
 Vehring et al. (2008143782 A1) a document published later than Alan teaches a method for long-term storage of bioactive materials such as bacteria by lyophilization of the bioactive in a foam,  including secondary drying to achieve a residual moisture content of about 10 percent or less (entire reference, especially [0061]).  Vehring et al. demonstrate lyophilized Listeria bacteria with a secondary drying to about 7% of residual moisture resulted in high viability (p. 50 and Figure 12A).
[0012] The methods of the invention typically include providing a bioactive material e.g., a peptide, protein, nucleic acid, antibodies, vaccines, bacteria, viruses, liposomes, platelets, and/or cell suspensions, in a formulation including a polyol, expanding the formulation into a foam, freezing the foam, drying by lyophilization, and removing residual moisture at a low temperature. For example, a method for preparing a stable dry foam composition of a bioactive material can include the steps of: preparing a formulation comprising the bioactive material, and a polyol or polymer, in a solvent (e.g., water); expanding the formulation into a foam; freezing the foam; primary drying the foam by evaporation or sublimation at a foam temperature of 0.sup.0C or less; and, secondary drying the foam in an environment with a temperature of 25°C or less for a time sufficient to reduce the foam to a residual moisture of 10 percent or less. In an optional variant of the method, a formulation comprising the bioactive material, and a polyol or polymer, in a solvent is prepared; the formulation is expanded into a foam; the foam is frozen; the foam is dried by evaporation or sublimation at a temperature wherein the foam is frozen and remains below the glass transition temperature of the foam; and, the foam is secondarily dried in an environment of 25°C or less for a time sufficient to reduce the foam to a 10 percent residual moisture or less. For bioactive materials comprising volumes enclosed in a lipid membrane, it can be preferred to hold the formulation or foam at a temperature within 2°C of a membrane transition temperature of the bioactive material for 2 or more minutes before expanding the foam.
 [0059] Loss of microorganism viability in foam drying processes can be blamed on a combination of high shear forces, cavitation of boiling, oxidative stress and other surface micro-environmental stresses of foaming, freeze and freeze-thaw stresses, temperature and desiccation stress. In a surprise result, for some viruses and bacteria in particular, we have found that temperature stress, particularly at the secondary drying step, can be a major cause of log death. This, even though the same drying temperatures were not as detrimental in the context of standard non-foam lyophilizations. Therefore, we have devised unique systems and methods to retain viability through freeze foam lyophilization processes.
 
Vehring et al. additionally demonstrates that bacterial viability during freeze-drying varies with regard to the water content of the freeze-dried bacteria, even under a constant temperature:
 

    PNG
    media_image2.png
    411
    372
    media_image2.png
    Greyscale

 
One of ordinary skill in the art would have been motivated to employ the foam lyophilization method of Vehring et al. to Rhizobium bacteria to create a lyophilized Rhizobium bacteria having about 10% or less moisture because such a composition would be expected to maintain viability of bacteria including Rhizobium for lab experimentation on nitrogen fixation of leguminous plants or for packaging Rhizobium bacteria for addition to leguminous seeds as taught by Alan.
The range of ‘about 10% or less’ overlaps with the claimed range of 5-10% rendering the claimed range obvious (MPEP § 2144.05).  Moreover, considering that one would be motivated to subject Rhizobium to the specific freeze-drying procedure disclosed by Vehring et al. for preparing Listeria bacteria, this procedure resulted in 7% residual moisture which falls completely within and thus teaches the claimed range of 5-10% moisture.
 Further, Vehring et al. demonstrates that the moisture content of freeze-dried bacteria is a  result- effective variable effecting bacterial viability (Fig. 12A) and therefore the moisture content of such a freeze-dried bacteria (lyophilized bacteria) would have been routinely optimized to achieve a desired viability over any given target time period for bacterial storage. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). 
 Therefore, OPQA respectfully finds the claimed invention, a lyophilized preparation requiring only Rhizobium bacteria and 5-10% moisture, an obvious variation of the prior art teachings that could have 
Accordingly, claims 1-11 were prima facie obvious to one of ordinary skill in the art at the time the invention was made, an obvious variation of the prior art  which would have been achieved through routine experimentation to optimize Rhizobium viability during/after lyophilization.
 The Supreme Court has acknowledged:
 When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…
 …the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added. 
 The Specification was reviewed for potential unexpected results but finds none because it was already known that water content of lyophilized bacteria can effect the viability thereof.  Further, the claim only requires Rhizobium and a 5-10% moisture content; nothing else.  Since the viability of Rhizobium will depend upon multiple factors including the amount and type of carriers, lyophilization process (time/temperature etc.), notwithstanding the consideration that there is no data in the Specification convincing to demonstrate an unexpected result,  even if it were demonstrated that an unexpected result had been achieved, the claim would not be commensurate in scope with the showing because instant Applicants used a very specific lyophilization carrier and did not test any lyophilized Rhizobium preparations whereby Rhizobium and 5-10% of moisture were the only components in the lyophilized product.
For the reasons set forth above, claims 1-11 are prima facie obvious.

4.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ernoe in view of Vehring et al.
	The claims are drawn to:

    PNG
    media_image1.png
    133
    618
    media_image1.png
    Greyscale

Ernoe teaches coating leguminous seeds with Rhizobium bacteria as an inoculant to provide nitrogen fixation to the roots/tubers of the plants (see entire English translation).
Ernoe suggests that the Rhizobium inoculant is lyophilized to form a powder to be stored.
Ernoe does not teach a lyophilized Rhizobium comprising 5-10% of moisture.
 Vehring et al. (2008143782 A1) a document published later than Alan teaches a method for long-term storage of bioactive materials such as bacteria by lyophilization of the bioactive in a foam,  including secondary drying to achieve a residual moisture content of about 10 percent or less (entire reference, especially [0061]).  Vehring et al. demonstrate lyophilized Listeria bacteria with a secondary drying to about 7% of residual moisture resulted in high viability (p. 50 and Figure 12A).
 [0012] The methods of the invention typically include providing a bioactive material e.g., a peptide, protein, nucleic acid, antibodies, vaccines, bacteria, viruses, liposomes, platelets, and/or cell suspensions, in a formulation including a polyol, expanding the formulation into a foam, freezing the foam, drying by lyophilization, and removing residual moisture at a low temperature. For example, a method for preparing a stable dry foam composition of a bioactive material can include the steps of: preparing a formulation comprising the bioactive material, and a polyol or polymer, in a solvent (e.g., water); expanding the formulation into a foam; freezing the foam; primary drying the foam by evaporation or sublimation at a foam temperature of 0.sup.0C or less; and, secondary drying the foam in an environment with a temperature of 25°C or less for a time sufficient to reduce the foam to a residual moisture of 10 percent or less. In an optional variant of the method, a formulation comprising the bioactive material, and a polyol or polymer, in a solvent is prepared; the formulation is expanded into a foam; the foam is frozen; the foam is dried by evaporation or sublimation at a temperature wherein the foam is frozen and remains below the glass transition temperature of the foam; and, the foam is secondarily dried in an environment of 25°C or less for a time sufficient to reduce the foam to a 10 percent residual moisture or less. For bioactive materials comprising volumes enclosed in a lipid membrane, it can be preferred to hold the formulation or foam at a temperature within 2°C of a membrane transition temperature of the bioactive material for 2 or more minutes before expanding the foam.
 [0059] Loss of microorganism viability in foam drying processes can be blamed on a combination of high shear forces, cavitation of boiling, oxidative stress and other surface micro-environmental stresses of foaming, freeze and freeze-thaw stresses, temperature and desiccation stress. In a surprise result, for some viruses and bacteria in particular, we have found that temperature stress, particularly at the secondary drying step, can be a major cause of log death. This, even though the same drying temperatures were not as detrimental in the context of standard non-foam lyophilizations. Therefore, we have devised unique systems and methods to retain viability through freeze foam lyophilization processes.

 

    PNG
    media_image2.png
    411
    372
    media_image2.png
    Greyscale

 
One of ordinary skill in the art would have been motivated to employ the foam lyophilization method of Vehring et al. to Rhizobium bacteria of Ernoe to create a lyophilized Rhizobium bacteria having about 10% or less moisture because such a composition would be expected to maintain viability of bacteria including Rhizobium for lab experimentation on nitrogen fixation of leguminous plants or for packaging Rhizobium bacteria for addition to leguminous seeds as taught by Ernoe.
The range of ‘about 10% or less’ overlaps with the claimed range of 5-10% rendering the claimed range obvious (MPEP § 2144.05).  Moreover, considering that one would be motivated to subject Rhizobium to the specific freeze-drying procedure disclosed by Vehring et al. for preparing Listeria bacteria, this procedure resulted in 7% residual moisture which falls completely within and thus teaches the claimed range of 5-10% moisture.
 
Further, Vehring et al. demonstrates that the moisture content of freeze-dried bacteria is a  result- effective variable effecting bacterial viability (Fig. 12A) and therefore the moisture content of such a freeze-dried bacteria (lyophilized bacteria) would have been routinely optimized to achieve a desired  In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). 
Therefore, a lyophilized preparation requiring only Rhizobium bacteria and 5-10% moisture is an obvious variation of the prior art teachings that could have been achieved through predictable routine experimentation to modify the moisture content of lyophilized Rhizobium products.
 The Supreme Court has acknowledged:
 When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…
 …the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added. 
 
The Specification was reviewed for potential unexpected results but finds none because it was already known that water content of lyophilized bacteria can effect the viability thereof.  Further, the claim only requires Rhizobium and a 5-10% moisture content; nothing else.  Since the viability of Rhizobium will depend upon multiple factors including the amount and type of carriers, lyophilization process (time/temperature etc.), notwithstanding the consideration that there is no data in the Specification convincing to demonstrate an unexpected result,  even if it were demonstrated that an unexpected result had been achieved, the claim would not be commensurate in scope with the showing because instant Applicants used a very specific lyophilization carrier and did not test any lyophilized Rhizobium preparations whereby Rhizobium and 5-10% of moisture were the only components in the lyophilized product.
For the reasons set forth above, claims 1-11 are prima facie obvious.







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 22, 2021